Title: To George Washington from the Officers of the Grand Bailiwick of Nassau, 10 March 1794
From: Officers of the Grand Bailiwick of Nassau
To: Washington, George


          
            Translation
            Idstein near Maynz March. 10th 1794.
          
          Mr Frederick Christian Wernecke, a Native of this place, late a Colonel in the service
            of the United States departed this Life at Richmond in Virginia in the year 1783 and
            left a very considerable Estate in that country, the Administration whereof was that
            time granted by the competent public officer of that place.
          The sisters & brothers of the deceased being his legitimate heirs gave a power of
            attorney to Mr Leopold Nottnagel a Citizen and Merchant of Philadelphia authorizing him
            to settle matters in their behalf and generally to manage their Interests as to that
            Estate, but could not till now obtain the End desired, which could not but create
            Suspicion in Their Breasts.
          Now when in all cases, (which frequently occur) where Successions happen to escheat in
            this Principality to Citizens of the United States, such Estates have been delivered to
            them without the least difficulty; (as was lately done in the case of Mr Philip Henry
            Knapp: the heirs of Mr Wernecke first above mentioned did in their Petition, a copy
            whereof is annexed hereto, implore the Interference of This
            Court praying to arrest and put under Sequestration all Property of that Kind belonging
            to citizens of America to serve as Security for their indemnification, until their just
            Claims to the Estate of the late Colo. Wernecke be discharged by legal Procedure.
          This Court however forbore to the present granting their Request for the present being
            fully persuaded, that the matter has never reached Your Excellency’s Knowledge; but, as
            we are bound in Duty of Office to befriend lawful Purposes of Supplicants by all means
            in our power, we most humbly pray Your Excellency please to cause the necessary
            Directions to be given conducive to promoting the final Settling of said Estate &
            the Delivery of the same to the legitimate heirs of the deceased
            residing at this place; as in the contrary case we shall see ourselves under the painful
            Necessity, not only to put under Sequestration all Property of that Kind escheating in
            this Country to American citizens but also to publish for the general Concern of the
            German Empire The Rule observed by the Courts of Your Continent in that Respect.
          Relying, however, on Your Excellency’s well known and general Love of Justice We
            confidently expect The most effectual measures will be the Result of Our present most
            humble Application, offering Our best Services in the like occurrences, which to embrace
            we shall be the more ready, as we shall Thereby be enabled to show by our Exertions The
            unbounded Respect with which we beg Leave to remain Your Excy’s most humble &
            devoted Sevts
          
            “The officers composing the Grand Bailiwickof the Principality of Nassow
              Saarbruck”
          
        